United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
P.C., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINISTRATION MEDICAL
CENTER, East Orange, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
1
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 16-1226
Issued: March 23, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On May 23, 2016 appellant, through counsel, filed a timely appeal from a February 2,
2016 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to
the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of the case.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for
legal or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R.
§ 501.9(e). No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An
attorney or representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject
to fine or imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUES
The issues are: (1) whether OWCP met its burden of proof to terminate appellant’s
wage-loss compensation and medical benefits as of August 23, 2015; (2) whether appellant has
established continuing disability caused by residuals of her accepted lumbar condition following
the termination of compensation benefits on August 23, 2015; and (3) whether appellant
established a psychiatric condition causally related to the July 19, 2001 employment injury.
FACTUAL HISTORY
On July 19, 2001 appellant, then a 55-year-old nurse, injured her lower back while
pushing a patient in a wheelchair. She filed a traumatic injury claim (Form CA-1) on July 24,
2001, which OWCP accepted for lumbar radiculitis. Appellant stopped work on July 19, 2001.
OWCP commenced payment for total disability and she was placed on the periodic rolls on
January 8, 2002.
In a September 23, 2006 report, Dr. Emmanuel Hriso, Board-certified in psychiatry and
neurology, advised that he had been treating appellant for depression, anxiety, and insomnia
since February 26, 2003. He reported that these conditions were aggravated by multiple injuries
appellant had sustained while working as a nurse for the employing establishment. Dr. Hriso
reiterated on July 19, 2001 that appellant had aggravated her back condition while pushing a
patient in a wheelchair. He advised that this injury caused her to become disabled. Dr. Hriso
reported that she has not been able to work since that date.
In his medical report, Dr. Hriso reported that appellant was in acute psychiatric distress,
noting that she had complaints of depressed mood, tearfulness, anxiety, panic attacks, feelings of
worthlessness, poor self-esteem, insomnia, and musculoskeletal pain involving her lower back
and knees, which made it difficult for her to walk. He noted that she denied any psychiatric
history or treatment prior to her July 2001 injury. Dr. Hriso advised that appellant had major
depression secondary to her disabled state, resulting from her multiple work injuries sustained at
work. He opined that she was having a difficult time adjusting to her disabled state after having
years of productive activity as a nurse which had caused self-esteem issues, feelings of
worthlessness, and had further aggravated her depressed condition. Dr. Hriso reported that,
although her acute depression and anxiety symptoms improved with treatment, appellant
continued to experience chronic sadness and depression, as well as anxiety attacks.
Dr. Hriso diagnosed major depressive disorder, panic disorder, anxiety disorder, and
dysthymic disorder. He opined that her psychiatric conditions involving chronic depression and
anxiety were directly related to her work injuries, which caused significant physical limitations
in her ability to function. Dr. Hriso advised that she was chronically disabled and unable to
resume any gainful employment.
In a letter dated October 30, 2006, received by OWCP on November 3, 2006, appellant’s
counsel requested that OWCP expand the claim to accept the psychiatric conditions diagnosed
by Dr. Hriso in his September 23, 2006 report.

2

In a June 19, 2014 report appellant’s treating physician, Dr. Laura E. Ross, an osteopath
Board-certified in orthopedic surgery, noted that she was treating appellant for her lower back
pain and lower extremity radiculopathy. She noted that appellant also had complaints of neck
pain and had become depressed. Dr. Ross reported no new neurologic findings of the upper
extremities, but advised that she had tenderness along the paracervical musculature. She noted
that appellant was experiencing cervical, thoracic, and lumbar pain and had a history of cervical
and lumbar disc protrusions with bilateral L5 radiculopathies. Dr. Ross advised that appellant
was not working, was unable to perform the job she held at the time of her injury, and opined
that her prognosis is poor. She recommended that appellant continue with her treatment plan and
home exercises and return for treatment as needed.
In order to determine appellant’s current condition and ascertain whether she had
continuing residuals from her accepted lumbar radiculitis condition, OWCP referred her for a
second opinion examination with Dr. Willie E. Thompson, a Board-certified orthopedic surgeon.
In an August 15, 2014 report, Dr. Thompson noted that appellant underwent electromyelogram
(EMG) testing and nerve conduction velocity (NCV) studies of the lower extremities on
December 18, 2003, the results of which were within normal limits. He advised that she suffered
a soft tissue sprain/strain to her lower back on July 19, 2001, and opined that there was no
objective evidence indicating that she suffered anything more serious than a soft tissue sprain to
her lower back. Dr. Thompson noted that he was unable to adequately assess appellant’s
condition because of her lack of appropriate participation in the examination and that his opinion
was based primarily on his review of the medical records. He advised that he was unable to
opine, with any degree of medical certainty, whether appellant had residuals of the 2001 work
injury or whether she was restricted from a return to gainful employment due to her lack of
participation in the examination process. OWCP requested clarification from Dr. Thompson.
In a November 12, 2014 supplemental report, Dr. Thompson advised that, based on
review of the medical records and his examination of appellant, she sustained no more than a soft
tissue injury to her lower back. He noted that the natural progression of these types of injuries
was for them to resolve within a brief period of time without residuals unless there were
complications, of which there were none in this case. Dr. Thompson reported that there were no
objective findings and no evidence to support assignment of physical limitations. He advised
that appellant had recovered from the July 19, 2001 work injury, that she could safely return to
work without restrictions, and that she had no need for any further medical treatment.
OWCP found that there was a conflict in the medical evidence between Dr. Ross and
Dr. Thompson as to whether appellant continued to have residuals from her accepted lumbar
radiculitis condition. It therefore referred her to Dr. Lance Yarus, an osteopath, for a referee
medical examination. Dr. Yarus was provided a statement of accepted facts, the medical
evidence of record, and a set of questions regarding appellant’s injury and ongoing disability
status. In a February 9, 2015 report, he found that appellant had fully recovered from her
accepted lumbar radiculitis condition and advised that she had no residuals from the July 19,
2001 employment injury. Dr. Yarus further found that there were no diagnoses in addition to
those already accepted in regard to the July 19, 2001 work injury. He concurred with
Dr. Thompson that medical evidence failed to support a finding that she sustained anything more
than a strain/sprain of the lumbar spine with neuritis. Dr. Yarus agreed with Dr. Thompson that
appellant had recovered from the July 19, 2001 employment injury and had no limitations or

3

restrictions with regard to the July 2001 work injury, which had fully resolved. He concluded
that she did not require any further medical treatment for her lower back.
In an April 27, 2015 report, Dr. Ross advised that appellant continued to experience pain
and muscle spasms in her lower back and still had decreased sensation along the L5 and S1
distributions bilaterally. She reported that appellant should continue to stay off work, was unable
to perform her date-of-injury job, and had a poor prognosis.
On March 18, 2015 OWCP proposed to terminate appellant’s wage-loss compensation
and medical benefits. It found that the weight of the medical evidence, as represented by
Dr. Yarus’ impartial opinion, established that her accepted lumbar radiculitis condition had
ceased and that she had no work-related residuals stemming from this condition.
In a June 11, 2015 report, Dr. Ross advised that appellant continued to experience pain in
her lumbar spine, which was injured in the July 19, 2001 employment injury. She reported that
appellant was currently not working. Dr. Ross noted continued muscle spasms and limited range
of motion in the lumbar spine, but had no new neurovascular findings. She noted that appellant
had undergone a lumbar magnetic resonance imaging (MRI) scan which showed multilevel disc
degeneration and a herniated nucleus pulposus at the L5-S1 level. Dr. Ross opined that the
recommended treatment for these findings was medically necessary and causally related to the
July 19, 2001 work injury.
By decision dated July 27, 2015, OWCP terminated appellant’s wage-loss compensation
and medical benefits effective August 23, 2015, finding that Dr. Yarus’ impartial opinion
represented the weight of the medical evidence.
By letter dated August 5, 2015, counsel requested an oral hearing, which was held on
November 13, 2015. At the hearing, appellant stated that she began treatment for depression with
Dr. Hriso in 2003, as she had become depressed, anxious, and had insomnia due to the effects of
her July 19, 2001 lower back work injury. She reported that Dr. Hriso prescribed Xanax for her
condition. Counsel stated at hearing that he had been trying to have OWCP accept a psychological
condition causally related to the July 2001 work injury and that he had requested that OWCP
expand its accepted conditions to include a psychological condition as early as November 3, 2006.
He noted that Dr. Hriso had submitted a report dated September 23, 2006 in which he opined that
there was a causal relationship between appellant’s psychiatric condition and her work injuries.
In support of her claim for a consequential psychiatric claim, appellant submitted a
December 1, 2015 report from Dr. Hriso. Dr. Hriso reiterated that he had been treating appellant
for depression, anxiety, and insomnia since February 26, 2003 and that these conditions had been
aggravated for multiple reasons while working as a nurse with the employing establishment. He
noted that appellant was in acute psychiatric distress. Appellant related complaints of depressed
mood, tearfulness, anxiety, panic attacks, feeling of worthlessness, poor self-esteem, insomnia, and
musculoskeletal pain involving her lower back and knees which caused difficulties with her
ambulation. Dr. Hriso advised that appellant denied any psychiatric history or treatment prior to
her July 2001 injury.

4

In that report Dr. Hriso diagnosed major depression secondary to appellant’s disabled state
which stemmed from her multiple work-related injuries. He noted that she was having a very
difficult time adjusting to her disabled state after having many productive years as a nurse and this
caused self-esteem problems and feelings of worthlessness which further aggravated her depressed
condition. Dr. Hriso prescribed medication beginning in 2012. He noted that, although her acute
depressive and anxiety symptoms improved with treatment, she continued to experience chronic
sadness, depression, and anxiety attacks. Dr. Hriso diagnosed major depressive disorder, panic
disorder, anxiety disorder and dysthymic disorder without evidence of personality disorders.
Dr. Hriso further related that appellant’s history of multiple, work-related injuries involving
her back, knees, and foot affected her daily functioning, ambulation, and caused chronic pain, with
resulting depression and anxiety. He opined that her psychiatric conditions of chronic depression
and anxiety were directly related to her work injuries, which caused significant physical limitation
in her functioning as well as an overall change in her activities of daily living. Dr. Hriso advised
that her conditions were permanent and her prognosis for a return to her previous level of
functioning was extremely poor. He concluded that appellant was chronically disabled, both
physically and psychiatrically, and would not be able to resume any form of gainful employment,
especially as a nurse. Dr. Hriso reported that she was unable to work due to her psychiatric
condition and required continued psychiatric treatment in the form of antidepressant medications,
anxiolytics, and supportive psychotherapy.
By decision dated February 2, 2016, an OWCP hearing representative affirmed the July 27,
2015 termination decision. He found that the weight of the medical evidence, as represented by
Dr. Yarus’ impartial opinion, indicated that her accepted lumbar radiculitis condition had resolved
without residuals. In addition, the hearing representative denied appellant’s request to expand the
claim to include a psychiatric condition, finding that Dr. Hriso’s opinion was insufficient to meet
his burden to establish that this condition was causally related to the July 19, 2001 work injury.
LEGAL PRECEDENT -- ISSUE 1
Under FECA once OWCP accepts a claim, it has the burden of justifying termination or
modification of compensation benefits.3 After it has determined that an employee has disability
causally related to his or her federal employment, OWCP may not terminate compensation
without establishing that the disability has ceased or that it is no longer related to the
employment.4 OWCP’s burden of proof includes the necessity of furnishing rationalized
medical opinion evidence based on a proper factual and medical background.5
The right to medical benefits for an accepted condition is not limited to the period of
entitlement for disability. To terminate authorization for medical treatment, OWCP must

3

Gewin C. Hawkins, 52 ECAB 242, 243 (2001); Alice J. Tysinger, 51 ECAB 638, 645 (2000).

4

Mary A. Lowe, 52 ECAB 223, 224 (2001).

5

See Del K. Rykert, 40 ECAB 284 (1988). L.J., Docket No. 14-1682 (December 11, 2015).

5

establish that a claimant no longer has residuals of an employment-related condition, which
requires further medical treatment.6
Section 8123(a) provides that, if there is a disagreement between the physician making
the examination for the United States and the physician of the employee the Secretary shall
appoint a third physician who shall make an examination.7 It is well established that, when a
case is referred to an impartial medical specialist for the purpose of resolving a conflict, the
opinion of such specialist, if sufficiently well rationalized and based on a proper factual and
medical background, must be given special weight.8
ANALYSIS -- ISSUE 1
The Board finds that OWCP met its burden of proof to justify termination of appellant’s
wage-loss compensation and medical benefits. Following a finding of a conflict in medical
opinions between Dr. Ross for appellant and Dr. Thompson for OWCP, a referee opinion was
properly obtained to resolve the conflict.
In a February 9, 2015 report, Dr. Yarus opined that appellant had fully recovered from
her accepted lumbar radiculitis condition and that she had no limitations or restrictions with
regard to the July 2001 work injury, which had fully resolved. He determined that she did not
require any further medical treatment for her lower back and that she had no residuals from the
July 19, 2001 employment injury. Dr. Yarus further determined that there were no diagnoses
stemming from the July 19, 2001 work injury beyond to those already accepted. OWCP is found
to have properly relied on Dr. Yarus’ opinion in its July 27, 2015 decision, finding that appellant
had no residual disability causally related to her accepted lumbar radiculitis condition.
The Board finds that Dr. Yarus’ impartial opinion established that appellant no longer
had any residuals from her accepted lumbar radiculitis condition. Dr. Yarus’ opinion is
sufficiently probative, rationalized, and based upon a proper factual background. Therefore,
OWCP properly accorded Dr. Yarus’ opinion the special weight of an impartial medical
examiner.9 While appellant had submitted additional medical evidence from Dr. Ross following
the impartial medical examiner’s report of Dr. Yarus, her reports merely describe ongoing
physical complaints. As Dr. Ross was on one side of the conflict, these new reports are
insufficient to overcome the special weight afforded to Dr. Yarus.
The Board therefore finds that Dr. Yarus’ opinion constituted the weight of medical
opinion and supports OWCP’s July 27, 2015 decision to deny any entitlement to continuing
compensation based on her accepted condition.

6

Id.; Leonard M. Burger, 51 ECAB 369 (2000).

7

Regina T. Pellecchia, 53 ECAB 155 (2001).

8

Jacqueline Brasch (Ronald Brasch), 52 ECAB 252 (2001).

9

Gary R. Seiber, 46 ECAB 215 (1994).

6

On appeal, counsel argues that Dr. Yarus’ opinion did not warrant the special weight of
an impartial medical examiner and contends that his February 9, 2015 report was not a sufficient
basis on which to find that appellant was no longer disabled from the July 19, 2001 injury
because he did not evaluate whether appellant had recovered from his claimed psychiatric
condition, which counsel contends was causally related to the July 19, 2001 injury. He further
contends that Dr. Yarus’ report was not sufficiently rationalized to merit the weight of an
impartial medical examiner. The Board finds that Dr. Yarus is entitled to the special weight and
is a sufficient basis to support OWCP’s termination of wage-loss and medical benefits.
LEGAL PRECEDENT -- ISSUE 2
Following a proper termination of compensation benefits, the burden of proof shifts to the
claimant to establish continuing employment-related disability.10
To establish causal
relationship between the condition, any attendant disability, and the employment injury, an
employee must submit rationalized medical evidence based on a complete medical and factual
background, supporting such a causal relationship.11 Causal relationship is a medical issue and
the medical evidence required to establish causal relationship is rationalized medical evidence.12
To prevail, the claimant must establish by the weight of the reliable, probative, and substantial
evidence that she had an employment-related disability which continued after termination of
compensation benefits.13
ANALYSIS -- ISSUE 2
The issue of whether appellant has established continuing disability following
termination is a medical one, based on the medical evidence of record.14 Appellant did not
submit any additional medical evidence following the July 27, 2015 termination decision, other
than the December 1, 2015 report from Dr. Hriso. This report pertains to a claimed psychiatric
condition. OWCP, however, has not accepted a psychiatric condition causally related to the
July 19, 2001 employment injury. Appellant has not provided a probative medical opinion to
support that she was disabled or currently required medical treatment due to her employmentrelated lumbar radiculitis. The Board therefore finds that appellant has failed to meet her burden
of proof to establish continuing disability after July 27, 2015.
LEGAL PRECEDENT -- ISSUE 3
An employee seeking benefits under FECA15 has the burden of proof to establish that the
essential elements of his or her claim including the fact that the individual is an “employee of the
10

Id.

11

Supra note 7.

12

See Paul Foster, 56 ECAB 208 (2004); Jacqueline M. Nixon-Steward, 52 ECAB 140 (2000).

13

See J.A., Docket No. 15-0908 (issued August 6, 2015).

14

Supra note 12.

15

Supra note 2.

7

United States” within the meaning of FECA, that the claim was timely filed within the applicable
time limitation period of FECA, that an injury was sustained in the performance of duty as
alleged, and that any disability and/or specific condition for which compensation is claimed are
causally related to the employment injury.16 These are the essential elements of each and every
compensation claim regardless of whether the claim is predicated upon a traumatic injury or an
occupational disease.17
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) a factual
statement identifying employment factors alleged to have caused or contributed to the presence
or occurrence of the disease or condition; and (3) medical evidence establishing that the
employment factors identified by the claimant were the proximate cause of the condition for
which compensation is claimed, or, stated differently, medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the claimant.
The medical evidence required to establish causal relationship is usually rationalized medical
evidence. Rationalized medical opinion evidence is medical evidence which includes a
physician’s rationalized opinion on the issue of whether there is a causal relationship between the
claimant’s diagnosed condition and the implicated employment factors. The opinion of the
physician must be based on a complete factual and medical background of the claimant, must be
one of reasonable medical certainty, and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the specific employment factors
identified by the claimant.18
Appellant has the burden of proof to establish by the weight of the substantial, reliable,
and probative evidence, a causal relationship between his claimed bilateral carpal tunnel
condition and his federal employment. This burden includes providing medical evidence from a
physician who concludes that the disabling condition is causally related to employment factors
and supports that conclusion with sound medical reasoning.19
ANALYSIS -- ISSUE 3
The Board finds that appellant failed to submit sufficient medical evidence to establish
that her claimed psychiatric condition was causally related to the July 19, 2001 injury. For this
reason, appellant did not discharge her burden of proof.
With regard to her claimed psychiatric condition, Dr. Hriso submitted reports dated
September 23, 2006 and December 1, 2015. In these reports he noted that he had been treating
appellant for depression, anxiety and insomnia since February 2003 and he opined that these
conditions were aggravated by employment factors. Dr. Hriso related complaints of depressed
16

Joe D. Cameron, 41 ECAB 153 (1989); Elaine Pendleton, 40 ECAB 1143 (1989).

17

Victor J. Woodhams, 41 ECAB 345 (1989).

18

Id.

19

See Nicolea Bruso, 33 ECAB 1138, 1140 (1982).

8

mood, tearfulness, anxiety, panic attacks, feeling of worthlessness, poor self-esteem, insomnia, and
musculoskeletal pain involving her lower back and knees, which made it difficult for her to walk.
He diagnosed major depression secondary to her disabled state, which stemmed from her multiple
work-related injuries. Dr. Hriso noted that appellant was not able to adjust to her disabled state
after being productive as a nurse for so many years, which damaged her self-esteem and
aggravated her depressed condition. He related that she had a history of work-related injuries
which adversely affected her daily functioning and caused chronic pain, with resulting depression
and anxiety. Dr. Hriso opined that her psychiatric conditions of chronic panic disorder, anxiety
disorder, and dysthymic disorder were directly related to her work injuries.
The reports of Dr. Hriso are of limited probative value as he did not provide adequate
medical rationale as to why appellant’s psychiatric condition was causally related to the July 19,
2001 employment injury.20 The weight of medical opinion is determined by the opportunity for
and thoroughness of examination, the accuracy and completeness of physician’s knowledge of
the facts of the case, the medical history provided, the care of analysis manifested, and the
medical rationale expressed in support of stated conclusions.21 Dr. Hriso’s reports described his
treatment of appellant for a major depressive disorder, panic disorder, anxiety disorder, and
dysthymic disorder. He prescribed antidepressant medications, anxiolytics, and supportive
psychotherapy to ameliorate these conditions. Dr. Hriso, however, did not sufficiently describe
how the July 19, 2001 injury caused or aggravated the claimed conditions. His opinion on
causation is of limited probative value for the further reason that it is generalized in nature and
equivocal. Dr. Hriso did not provide adequate medical evidence to establish that appellant’s
claimed psychiatric condition was causally related to the July 19, 2001 employment injury.
An award of compensation may not be based on surmise, conjecture, or speculation.
Neither the fact that appellant’s condition became apparent during a period of employment nor
the belief that her condition was caused, precipitated, or aggravated by her employment is
sufficient to establish causal relationship.22 Causal relationship must be established by
rationalized medical opinion evidence and appellant failed to submit such evidence.
OWCP advised appellant of the evidence required to establish her claim. However,
appellant failed to submit such evidence. Consequently, the Board finds that she has not met her
burden of proof to establish additional conditions causally related to her accepted work injury.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.

20

William C. Thomas, 45 ECAB 591 (1994).

21

See Anna C. Leanza, 48 ECAB 115 (1996).

22

Id.

9

CONCLUSION
The Board finds that OWCP met its burden of proof to terminate appellant’s wage-loss
compensation and medical benefits as of August 23, 2015. The Board finds that she has not
established continuing disability due to of her accepted lumbar radiculitis condition following the
termination of compensation benefits on August 23, 2015. The Board finds that appellant has
failed to meet her burden of proof to establish that her claimed psychiatric condition was
causally related to the July 19, 2001 employment injury.
ORDER
IT IS HEREBY ORDERED THAT the February 2, 2016 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: March 23, 2017
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

10

